Title: To George Washington from James Montgomery, 10 January 1796
From: Montgomery, James
To: Washington, George


          
            Philadelphia January 10th 1796
          
          Your Petitioner understanding that a Vacancy is like to take Place in the Office of Surveyor of the District of Pensylvania by the Resignation of General Stewart Your Petitioner Humbly offers Himself as a Candidate for that Office and altho former Services in the Revolution of our Country are no Recommendation in the Estimation of many yet I flatter myself your Petitioner has some Claim on your Excellency’s Memory for past Services it is needless to acquaint your Excellency I have experienced a reverse of Fortune and that I have a very large Family but no Situation in Life however distressing could make me swerve from my Duty nor could any Advantage to Myself tempt me to deviate from the strictest Rules of Probity.
          Should this Petition meet with your Excellency’s Approbation I shall ever Remember it with the Warmest Gratitude and am with the Highest Sentiments of Respect Your Excellency’s most Devoted and Obedient Humble Servant
          
            James Montgomery
          
        